Case 2:17-cv-12024-MOB-MKM ECF No. 7 filed 10/12/18          PageID.131     Page 1 of 4



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 In Re: AUTOMOTIVE PARTS                              Master File No. 12-md-02311
 ANTITRUST LITIGATION                                 Honorable Marianne O. Battani

 This Document Relates to:

 In Re: Automotive Wire Harness Case                  2:17-cv-12054
 In Re: Instrument Panel Clusters Case                2:17-cv-12030
 In Re: Bearings Case                                 2:17-cv-12006
 In Re: Fuel Senders Case                             2:17-cv-12018
 In Re: Heater Control Panel Case                     2:17-cv-12024
 In Re: Alternators Case                              2:17-cv-11995
 In Re: Anti-Vibrational Rubber Parts Case            2:17-cv-11997
 In Re: Windshield Wiper Systems Case                 2:17-cv-12049
 In Re: Radiators Case                                2:17-cv-12037
 In Re: Starters Case                                 2:17-cv-12041
 In Re: Ignition Coils Case                           2:17-cv-12029
 In Re: Motor Generators Case                         2:17-cv-12034
 In Re: Ballasts Case                                 2:17-cv-12028
 In Re: Inverters Case                                2:17-cv-12032
 In Re: Electronic Powered Steering Assemblies Case   2:17-cv-12011
 In Re: Fan Motors Case                               2:17-cv-12012
 In Re: Fuel Injection Systems Case                   2:17-cv-12013
 In Re: Power Window Motors Case                      2:17-cv-12035
 In Re: Automatic Transmission Fluid Warmers Case     2:17-cv-11999
 In Re: Valve Timing Control Devices Case             2:17-cv-12044
 In Re: Air Conditioning Systems Case                 2:17-cv-11992
 In Re: Windshield Washer Systems Case                2:17-cv-12048
 In Re: Spark Plugs, Standard Oxygen Sensors, Air     2:17-cv-12039
 Fuel Ratio Sensors Case
 In Re: Automotive Hoses Case                         2:17-cv-12001
 In Re: Ceramic Substrates Case                       2:17-cv-12007
 In Re: Power Window Switches Case                    2:17-cv-11979
Case 2:17-cv-12024-MOB-MKM ECF No. 7 filed 10/12/18                   PageID.132         Page 2 of 4



                        JOINT NOTICE REGARDING STAY OF ACTIONS

       Plaintiffs are certain Auto Dealers who: are participating in certain Auto Dealer Class

Action Settlements approved by the Court in the matter In re: Automotive Parts Antitrust

Litigation, Master File No. 12-md-02311 (the “First Wave Settlements”), have opted out of certain

subsequent Auto Dealer Class Action Settlements, and have filed the above-captioned actions

against certain Defendants (the “Actions”). On September 13, 2017, the Court held a Status

Conference at which the Court requested that Plaintiffs consider a proposal by counsel for certain

Defendants to temporarily stay the Actions until after Plaintiffs have received their distributions

in connection with the First Wave Settlements. The Plaintiffs submitted a report on September 20,

2017, confirming their agreement to the proposed stay. On November 27, 2017, the Court entered

the Order to Stay Actions in each of the Actions. On September 12, 2018, Plaintiffs notified the

Court of their intent to pursue the Actions.

       Under the Court’s Order to Stay Actions, “Plaintiffs and Stipulating Defendants shall then

meet and confer and report back to the Court within 30 days following that notice on the status of

the Actions and proposed next steps for deadlines to effect service and submission of proposed

scheduling orders for any Actions Plaintiffs intend to continue to pursue.” Order ¶2. Following

the Parties’ discussions, they have agreed that by October 22 each of the Defendants will inform

Plaintiffs whether or not they agree to waive formal service. For those Defendants who do not

agree to waive formal service, Plaintiffs will thereafter complete service as follows:

           •   For any domestic Defendant who does not agree to waive formal service, Plaintiffs

               will complete service by December 21, 2018.




                                                 2
Case 2:17-cv-12024-MOB-MKM ECF No. 7 filed 10/12/18                   PageID.133       Page 3 of 4



            •   For any non-domestic Defendant who does not agree to waive formal service,

                Plaintiffs will either (a) immediately begin the process of formal service under the

                Hague Convention or (b) file a motion for alternative service under Federal Rule of

                Civil Procedure 4(f)(3) no later than November 5, 2018 (which some Defendants

                have indicated they would oppose). In the event Plaintiffs do file such a motion,

                they would then complete service in accordance with the Court’s ruling.

       The Parties agree that Plaintiffs will inform Defendants when they have completed service

on all of the Defendants in all of the above-captioned actions and that Defendants shall have 60

days from that date to respond to Plaintiffs’ various Complaints. Plaintiffs and Defendants suggest

that the Parties shall thereafter be required to meet and confer to submit a proposed scheduling

order for each Action. However, the Parties anticipate that there may be some discussion of a

proposed scheduling order (and/or related submission) for one or more of the Actions in the

meantime.



DATED: October 12, 2018                               Respectfully submitted,

                                                      /s/ Andrew G. Pate___________
                                                      Michael B. Angelovich
                                                      Texas Bar No. 00785666
                                                      Jeffrey J. Angelovich
                                                      Texas Bar No. 00786988
                                                      Andrew G. Pate
                                                      Texas Bar No. 24079111
                                                      Winn Cutler
                                                      Texas Bar No. 24084364
                                                      NIX, PATTERSON & ROACH, LLP
                                                      3600 N. Capital of Texas Hwy.
                                                      Bldg. B, Suite 350
                                                      Austin, TX 78746
                                                      Telephone: (512) 328-5333
                                                      Facsimile: (512) 328-5335
                                                      Email: mangelovich@nixlaw.com

                                                 3
Case 2:17-cv-12024-MOB-MKM ECF No. 7 filed 10/12/18                   PageID.134     Page 4 of 4



                                                     jangelovich@nixlaw.com
                                                     dpate@nixlaw.com
                                                     winncutler@nixlaw.com


                                                     Keith Butler
                                                     California Bar No. 215670
                                                     STRANGE & BUTLER LLP
                                                     12100 Wilshire Blvd.
                                                     Suite 1900
                                                     Los Angeles, CA 90025
                                                     Telephone: (310) 207-5055
                                                     Facsimile: (310) 826-3210
                                                     Email: kbutler@strangeandbutler.com

                                                     ATTORNEYS FOR PLAINTIFFS




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2018, a true and correct copy of the above and
foregoing document was filed through the Court’s CM/ECF filing system.


                                                     /s/Andrew Pate
                                                     Andrew Pate




                             CERTIFICATE OF CONFERENCE

       I hereby certify that counsel for Plaintiffs met and conferred telephonically with counsel
for Defendants, and this Joint Notice represents a consensus among the Parties.


                                                     /s/Andrew Pate
                                                     Andrew Pate




                                                4
